Citation Nr: 0930305	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

2.  Entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to November 
1971.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
diabetes mellitus, type II, with coronary artery disease, 
evaluated as 20 percent disabling.  A September 2007 rating 
decision held that CAD was to be rated separately from the 
Veteran's diabetes mellitus and assigned a separate 
evaluation, effective the date of the original grant of 
service connection.  

An October 2005 rating decision denied service connection for 
depressive disorder.  A review of the claims file relates 
that at that time the Veteran had been diagnosed with other 
psychiatric disabilities, to specifically include PTSD.  In a 
January 2006 statement, citing the October 12, 2005, notice 
letter, the Veteran filed a "Notice of Disagreement with the 
VA decision letter of 12 October 2005."  He noted that he was 
diagnosed by VA as having posttraumatic stress disorder 
(PTSD).  An August 2006 rating decision denied service 
connection for PTSD.  

The issue of entitlement to service connection for a 
psychiatric condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The RO in Montgomery, Alabama, now has jurisdiction over the 
claims file.  


FINDING OF FACT

The evidence of record does not demonstrate that the 
Veteran's service-connected diabetes mellitus, type II, 
requires insulin or regulation of activities, or results in 
diabetic peripheral neuropathy.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's claim on appeal arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained VA treatment reports 
and records from the Social Security Administration (SSA).  
The Veteran has submitted private treatment records.  He was 
afforded VA medical examinations in October 2004, March 2007 
and September 2007.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet warrants a 20 percent disability evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent disability 
evaluation.  Diagnostic Code 7913.

Note 1 states to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note 2 states that when diabetes 
mellitus has been conclusively diagnosed, VA is not to 
request a glucose tolerance test solely for rating purposes.  
Diagnostic Code 7913.

On his August 2005 VA Form 9, the Veteran specifically 
contends that his diabetes mellitus warrants a disability of 
40 percent.  He argues that his diet and activity are each 
restricted.  He argues that he is no longer able to work in 
construction due to his diabetes mellitus. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.  The evidence of 
record does not show that the Veteran's diabetes mellitus 
requires insulin or regulation of activity.  

VA and private treatment records dated during the appeal 
period show treatment for diabetes mellitus, including 
restriction of diet.  However, these records do not show use 
of insulin or regulation of activities.  The Veteran has 
submitted information from the Internet about Plavix, and 
prescription information about Glipizide.  However, neither 
medication is insulin or shows regulation of activity.  As a 
result, the VA and private medical records are evidence 
against entitlement to a higher initial evaluation under 
Diagnostic Code 7913.

A March 2005 SSA disability determination reflects that the 
Veteran was awarded disability benefits from that agency.  
The primary diagnosis was history of CAD with stent placement 
and the primary diagnosis was lumbar radiculopathy.  This 
determination does not support the Veteran's assertions that 
his service-connected diabetes mellitus requires regulation 
of activity.  Similarly, the medical evidence on which the 
determination is based also fails to show that the Veteran's 
diabetes mellitus requires use of insulin or regulation of 
activities.

The Veteran's diabetes mellitus was evaluated during VA 
examinations in October 2004, March 2007 and September 2007.  
The October 2004 report does not reflect restricted diet, 
regulation of activity, or the use of insulin.  The March and 
September 2007 reports show that the Veteran's diabetes 
mellitus required a restricted diet.  However, the September 
2007 report makes no mention of insulin even though it does 
describe the Veteran's treatment.  The March 2007 report 
expressly provides that the Veteran was "not on insulin 
yet."  Specifically answering a question posed by the RO, 
the report also provides that the Veteran's diabetes mellitus 
did not require regulation of daily activities.  However, he 
complained of weak spells when his blood sugar had been high.  

The three VA examination reports constitute evidence against 
a higher initial evaluation under Diagnostic Code 7913.  They 
fail to show that the Veteran's diabetes mellitus requires 
regulation of activities or the use of insulin.  

The Board notes that the Veteran also contends that his 
diabetes mellitus results in neurological impairment and thus 
warrants a higher rating.  However, the Board finds that the 
Veteran is not entitled to a separate compensable evaluation 
for neurological impairment.  Diagnostic Code 7913, Note 1.  
The evidence does not show that any neurological impairment 
is the result of the Veteran's diabetes mellitus.  

The report of the March 2007 VA examination provides that the 
Veteran's sensation of the feet was grossly normal.  
Neurologically, the Veteran's upper limb, knee and ankle 
reflexes were 1+ and symmetric.  No findings or diagnosis of 
diabetic peripheral neuropathy are provided.  The diagnosis 
section of the November 2007 VA examination report observes 
that the Veteran had left upper extremity findings suggestive 
of radiculopathy and clearly had radiculopathy in his left 
lower extremity.  However, the diagnosis section also 
explicitly states that there was no evidence of peripheral 
neuropathy consistent with diabetic neuropathy.  

The Board is aware of the Veteran's own assertions as to the 
severity of his diabetes mellitus.  However, these 
contentions do not support his claim.  The Veteran himself is 
not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Moreover, to the extent that the 
Veteran can testify as to observable symptoms, see Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995), his testimony and 
observations are outweighed by the VA and private outpatient 
treatment and examination reports, as discussed above, which 
show that he does not require regulation of activities or 
insulin, and does not have diabetic peripheral neuropathy.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's diabetes mellitus, type II, does not warrant an 
initial evaluation in excess of 20 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied.


REMAND

As noted in the Introduction, an October 2005 rating decision 
denied service connection for depressive disorder.  In a 
January 2006 statement, the Veteran submitted a Notice of 
Disagreement (NOD) in which he cited the notice letter by 
date and indicated that he wished to file a NOD.  In support, 
he pointed out that he had been diagnosed as having PTSD.  
Although in an August 2006 rating decision denied service 
connection for PTSD, to date, the Veteran has not been issued 
a statement of the case (SOC).  

The Board finds that the Veteran has submitted a claim for a 
psychiatric condition that requires VA to issue him an SOC.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record); see also Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996).  As the Veteran has 
entered an NOD, and has not otherwise withdrawn the issue in 
writing, the Board is required to remand the claim for 
service connection for a psychiatric condition for the 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his 
representative with an SOC regarding 
the claim for entitlement to service 
connection for a psychiatric condition.  
The SOC should address all aspects of 
the claim and compliance with VA's duty 
to notify and assist.  Provide the 
Veteran the appropriate amount of time 
in which to submit a substantive 
appeal.  If the Veteran perfects his 
appeal of the issue, the appeal should 
be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


